Citation Nr: 0417526	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-02 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for atopic 
dermatitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a mood 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1991 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In January 2003, the veteran requested a video conference 
hearing.  Although he was notified of the time, date, and 
location of the hearing, he failed to appear.  Hence, the 
Board deems the request for a hearing to have been withdrawn.  
38 C.F.R. § 20.702(d) (2003).

For the reasons outlined below the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in November 2001 and January 2002 did 
not satisfy all of the notice requirements of the law.  Under 
this law, the veteran must be notified of what evidence is 
needed to support his claim, evidence and information VA will 
obtain, and evidence and information the veteran should 
submit.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the veteran should be asked to submit all relevant 
evidence in his possession that is not of record.  In this 
regard, the RO's notice is deficient.  

With regard to assisting the veteran in obtaining evidence in 
support of his claim, the Board notes that the veteran 
applied for vocational rehabilitation services in April 2002.  
There is no indication in the records that show whether or 
not the veteran was approved for the program.  The RO should 
make appropriate inquiries to find out if the veteran was 
awarded vocation rehabilitation and, if so, obtain the 
associated records.  If vocational rehabilitation was denied 
that fact must be documented in the claims folder. 

The Board observes that the veteran last underwent a VA 
examination in June 2002.  In the event a change in his 
disorders has occurred since that time, he should be 
scheduled for the appropriate VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for skin 
and mood disorders since June 2002 and 
ask him to sign the appropriate releases.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts. 

2.  The RO should determine if the 
veteran is in receipt of vocation 
rehabilitation services and, if so, 
obtain the vocational rehabilitation 
benefits were denied that fact must be 
documented in the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio; 
the Veterans Benefits Act of 2003.  In 
this regard, the veteran must be notified 
of what evidence is needed to support his 
claim, what evidence and information VA 
will obtain, and what evidence and 
information he should submit.  In 
addition, the appellant must be asked to 
submit all relevant evidence in his 
possession that is not of record

4.  Upon completion of the development 
prescribed above, the appellant must be 
afforded dermatology and psychiatric 
examinations to ascertain the nature and 
severity of his skin and mood disorders.  
All tests and studies deemed necessary to 
make these determinations should be 
ordered.  The claims folders must be made 
available to the physicians for review.  

The physician performing the dermatology 
examination should provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
his atopic dermatitis, in accordance with 
the latest AMIE worksheet for skin 
disorders.  Likewise, the physician 
performing the psychiatric examination 
should provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of mood 
disorder, in accordance with the latest 
AMIE worksheet for mental disorders.

5.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

6.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Upon completion of the requested 
development above, the RO should again 
review the claims.  If additional 
evidence or information received triggers 
a need for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




